     Case 1:17-cr-00152 Document 88 Filed 10/09/20 Page 1 of 4 PageID #: 289



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                        CRIMINAL NO. 1:17-00152-01

CORY LEE CALLEN

                       MEMORANDUM OPINION AND ORDER

       In Bluefield, on September 28, 2020, came the defendant,

Cory Lee Callen, in person and by counsel, William S. Winfrey,

II; came the United States by Timothy D. Boggess, Assistant

United States Attorney; and came United States Probation Officer

Mark Ruscello, for a hearing on the petition to revoke the

defendant’s term of supervised release.

       The court informed the defendant of the alleged violations

contained in the petition to revoke the term of supervised

release, filed on September 3, 2020.           The court advised the

defendant that, pursuant to Rule 32.1(b) of the Federal Rules of

Criminal Procedure, he has the right to a hearing and assistance

of counsel before his term of supervised release could be

revoked.     Whereupon the defendant, by his counsel, denied the

conduct charged in the petition.

       The court heard evidence from the government, consisting of

the testimony of Corporal Matthew Petty of the Charleston Police

Department and Probation Officer Mark Ruscello.             Mr. Winfrey

cross-examined these witnesses.          At the conclusion of the
   Case 1:17-cr-00152 Document 88 Filed 10/09/20 Page 2 of 4 PageID #: 290



government’s evidence, the defendant moved to dismiss the

petition, arguing that the only evidence connecting him to the

alleged conduct in the petition was hearsay.          The court denied

the motion.    The defendant then offered evidence, consisting of

the testimony of Erica Ratliff (his alleged alibi) and his own

testimony.    Mr. Boggess cross-examined these witnesses.

     The court heard argument from counsel.          The court then

found that the government has carried its burden of proving by a

preponderance of the evidence that the defendant had committed

the conduct charged in the petition.

     Having heard arguments of counsel, the court found that the

Guideline imprisonment range set forth at USSG 7B1.4 for the

revocation of supervised release upon such grounds was 18 to 24

months.   The court further found that the Guideline ranges

issued by the Sentencing Commission with respect to revocation

of probation and supervised release are policy statements only

and are not binding on the court.        Thus, the court stated that

the relevant statutory provision is 18 U.S.C. § 3583(e)(3),

which provides a maximum term of imprisonment of 24 months.

     Neither party objected to the Guideline range and statutory

penalty as determined by the court.        The court found that there

was sufficient information before the court on which to sentence



                                     2
   Case 1:17-cr-00152 Document 88 Filed 10/09/20 Page 3 of 4 PageID #: 291



the defendant without updating the presentence investigation

report.

     After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant’s term of supervised release be revoked, and

he is to be incarcerated for a term of twenty-four (24) months.

Upon release from imprisonment, the defendant will not be

subject to any further supervision by the United States

Probation Office.

     In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into

account the nature and circumstances of the offense and the

history and characteristics of the defendant.          The court further

concluded that the sentence imposed will provide adequate

deterrence to criminal conduct and protect the public from

further crimes of the defendant.

     The defendant was informed of his right to appeal the

court’s findings and the revocation of his supervised release.

                                     3
   Case 1:17-cr-00152 Document 88 Filed 10/09/20 Page 4 of 4 PageID #: 292



The defendant was further informed that in order to initiate

such an appeal, a Notice of Appeal must be filed in this court

within fourteen (14) days.       The defendant was advised that if he

wishes to appeal and cannot afford to hire counsel to represent

him on appeal, the court will appoint counsel for him.                  The

defendant was further advised that if he so requests, the Clerk

of court will prepare and file a notice of appeal on his behalf.

     The defendant was remanded to the custody of the United

States Marshals Service.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record, the United States

Marshal for the Southern District of West Virginia, and the

Probation Department of this court.

     IT IS SO ORDERED this 9th day of October, 2020.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     4
